Citation Nr: 1531435	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, based upon substitution of the appellant as the claimant.

2.  Entitlement to an effective date earlier than October 1, 2010, for anatomical loss of the right foot above the ankle, based upon substitution of the appellant as the claimant.

3.  Entitlement to an effective date earlier than March 8, 2011, for anatomical loss of the left leg, based upon substitution of the appellant as the claimant.

4.  Entitlement to a higher rate of special monthly compensation (SMC), based upon substitution of the appellant as the claimant.



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969.  He died in May 2013.  The appellant is his surviving spouse and the substitute-claimant in this appeal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of December 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, based on claims initiated by the Veteran prior to his death.  The appeal relating to those claims, as to only the issues identified on the title page of this document, remained pending at the time of the Veteran's death.  Pursuant to her request, the appellant was substituted for the Veteran as to those pending claims by RO action in June 2013.  See 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.

In February 2015, the appellant withdrew her request for a hearing before the Board, requested in April 2014.

Received by VA in July 2012 was the Veteran's Notice of Disagreement with the December 2011 rating decision.  Among other issues, the Veteran disagreed with the rate of special monthly compensation.  Specifically, the Veteran's attorney requested SMC(o) and SMC(r-l).  The RO issued a Statement of Case in February 2014 for other issues in the NOD.  However, the issue of increased rate of special monthly compensation was not included.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), this is addressed in the REMAND portion of this document.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rate of higher rate of special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant withdrew the appeal of the denial of service connection for glaucoma.

2.  The evidence shows that the Veteran underwent surgery for the removal of the right foot above the ankle on October 1, 2010.

3.  The evidence shows that the Veteran underwent surgery for the removal of the left leg on March 8, 2011.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).

2.  The criteria for an effective date earlier than October 1, 2010 for anatomical loss of right foot above the ankle have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

3.  The criteria for an effective date earlier than October 1, 2010 for anatomical loss of left leg have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Service Connection for Glaucoma

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2015, the appellant expressed her desire to withdraw her appeal of the issue of entitlement to service connection for glaucoma.  That withdrawal was reduced to writing by her attorney.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2011.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

III.  Analysis

The assignment of an effective date for an award of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  This statute and regulation provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).

Section 5110(b)(2) states that the effective date of an increased rating, which includes SMC since it is a form of higher monthly compensation at a "special" rate, "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."

It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Turning now to the facts and contentions of this specific case, the Veteran filed the claim for SMC in August 2010 due to his deteriorating health.  The Veteran had been service-connected for diabetes-mellitus, among other conditions.

A VA examination report from July 2011 provides the pertinent history: The Veteran "underwent surgical amputation of the fifth toe of the right foot on 7/28/2010.  This surgery was done at the Charlie Norwood VA Medical Center.  However the wound from the surgery did not heal nor did the osteomyelitis clear.  The Veteran was then referred to the Vascular Surgery Clinic for further evaluation.  They saw the veteran and recommended that he have an amputation of the right foot followed by an above-knee amputation of the right lower extremity.  The guillotine amputation of the right foot was done at the Charlie Norwood VA Medical Center on 10/01/2010 followed by an above-knee amputation of the right lower extremity on 10/08/2010.  The Veteran subsequently developed chronic non healing ulcers and osteomyelitis of the left lower extremity.  He was evaluated again by the Vascular Surgery Clinic at the Charlie Norwood VA Medical Center on 2/25/2011 after these ulcers and osteomyelitis failed to respond to conservative therapy with ulcer debridement and intravenous antibiotics.  It was decided at that time to do an above knee amputation of the left lower extremity.  This was performed at the Charlie Norwood VA Medical Center on 3/08/2011.  The Veteran denies any symptoms from his amputations at this time.  He states that the scars on his stumps are asymptomatic.  He denies any flare-ups.  He denies any other symptoms.  He has had no recurrent ulcers or osteomyelitis in the residual stumps of the lower extremities since the amputations...  He ambulates via an electronic wheelchair which he operates himself."

Review of the VA treatment records verifies the dates reported in the examination report.  Based on those reported dates, the Veteran was awarded SMC.  Specifically, he was awarded SMC(k) for the anatomical loss of the right foot above the ankle from October 1, 2010.  He was also awarded SMC(m) for anatomical loss of the left and right lower extremities effective March 8, 2011.  Further, SMC(p) was awarded effective March 8, 2011, because of the anatomical loss of the left and right lower extremities above the knee with an additional single disability independently ratable at 100 percent.  

The Board notes that the issue of an increased award under the provisions of SMC was raised in the Veteran's NOD but has not been the subject of a Statement of the Case.  Therefore, that issue is addressed in the Remand section below.

Regarding, the effective dates for the SMC awards for the anatomical loss of the right and left lower extremities, the Board finds that the evidence does not support an earlier award.  As mentioned above, the Veteran filed the claim in August 2010.  However, the award is effective the date of the claim or the date entitlement arose, whichever is later.  Here, the anatomical loss of the lower extremities had not occurred at the time the Veteran filed his claim.  Therefore, the entitlement arose when the amputations occurred.  The RO correctly identified October 1, 2010 and March 8, 2011 as the award dates because those are the dates of the amputations of the right and left lower extremities, respectively.

In sum, the Board finds that there are no statements by the appellant, or clinical records, which would entitle the appellant to an earlier effective date for a grant of SMC for the anatomical loss of the right or left lower extremity.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of service connection for glaucoma is dismissed.

Entitlement to an effective date earlier than October 1, 2010, for anatomical loss of the right foot above the ankle is denied.

Entitlement to an effective date earlier than March 8, 2011, for anatomical loss of the left leg is denied.


REMAND

In the July 2012 notice of disagreement, the Veteran's attorney disagreed with the rate of SMC awarded in the December 2011 rating decision.  Unfortunately, a statement of the case was not issued for that issue.  Pursuant to the holding in Manlincon, supra, the issue of an increased rating for special monthly compensation must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of entitlement to a higher rate of special monthly compensation (SMC) and advise the appellant of the procedure and time limits for perfecting her appeal as to that matter through her submission of a substantive appeal.

2.  Then, readjudicate the claim for entitlement to higher a rate of SMC in light of all the evidence of record.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


